            Case 16-50003               Doc 114          Filed 04/13/21 Entered 04/13/21 08:56:09              Desc Final
                                                             Decree Page 1 of 1
Information to identify the case:
Debtor 1
                       Northwestern, Inc.                                       Social Security number or ITIN _ _ _ _
                                                                                EIN 56−1090002
                       First Name   Middle Name   Last Name

Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                             EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of North Carolina

Case number:          16−50003


                                                              FINAL DECREE

The estate of the above named debtor has been fully administered.

IT IS ORDERED THAT:

        ♦ John W. Taylor is discharged as trustee of the estate of the above named debtor and the bond is cancelled.
        ♦ The chapter 7 case of the above named debtor is closed.


Dated: April 13, 2021
BY THE COURT



Laura T. Beyer

United States Bankruptcy Judge


Electronically filed and signed (4/13/21)
